Citation Nr: 0528435	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  96-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
vascular disease, previously rated as hypertension, evaluated 
as 10 percent disabling prior to February 7, 2002.  

2.  Entitlement to an increased evaluation for hypertensive 
vascular disease, evaluated as 30 percent disabling on and 
after February 7, 2002.  

3.  Entitlement to an increased evaluation for migraine 
headaches, evaluated as 30 percent disabling prior to October 
10, 2003.  

4.  Entitlement to an increased evaluation for migraine 
headaches, evaluated as 50 percent disabling on and after 
October 10, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for hypertension and in excess of 30 percent 
for migraine headaches.  He responded by filing a timely 
Notice of Disagreement regarding these determinations.  He 
was sent a Statement of the Case by the RO, and responded by 
filing a timely VA Form 9, perfecting his appeal.  This 
appeal was originally presented to the Board in October 2003, 
at which time it was remanded for additional development.  

The veteran also perfected an appeal of the RO's June 1995 
denial of service connection for a psychiatric disability; 
however, in a May 2005 rating decision, service connection 
for adjustment disorder with a depressed mood was granted.  
Because the veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The veteran has also been awarded increased ratings, to 30 
and 50 percent respectively, for his hypertension, now 
characterized as hypertensive vascular disease, and migraine 
headaches.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, VA is 
required to consider entitlement to all available ratings for 
that disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, these issues remain in appellate status.  

The issues of entitlement to increased ratings for migraine 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.  

2.  Prior to February 7, 2002, the veteran's hypertension was 
characterized by diastolic blood pressure of predominantly 
105 or less, and systolic blood pressure of predominantly 170 
or less, with no dyspnea on exertion.  

3.  Subsequent to February 7, 2002, the veteran's 
hypertensive vascular disease is characterized by diastolic 
blood pressure predominantly less than 120, an ejection 
fracture of between 60-65%, and an estimated workload of 10 
METs, with no evidence of acute congestive heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to February 7, 2002, for hypertensive vascular 
disease, previously characterized as hypertension, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, 
Diagnostic Codes 7007, 7101 (2005); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (1997).  

2.  The criteria for a disability rating in excess of 30 
percent subsequent to February 7, 2002, for hypertensive 
vascular disease, previously characterized as hypertension, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.104, Diagnostic Codes 7007, 7101 (2005); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in December 2002 and 
June 2004; and the rating decisions, statements of the case 
(SOCs), supplemental statements of the case (SSOCs), and the 
Board's October 2003 remand order issued since 1995 to the 
present.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the Atlanta VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOCs and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in June 1995) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial June 1995 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks increased ratings for his hypertension, now 
characterized as hypertensive vascular disease, for the 
periods prior to February 7, 2002, and thereafter.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran's hypertensive vascular disease is currently 
rated under Diagnostic Code 7007, for hypertensive heart 
disease.  It has previously been rated under Diagnostic Code 
7101, for hypertension.  During the course of this appeal, 
the rating criteria for the evaluation of cardiovascular 
disabilities has been changed, effective January 12, 1998.  
See 62 Fed. Reg 65219 (December 11, 1997), as amended by 63 
Fed. Reg. 37779 (July 14, 1998).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Under Diagnostic Code 7007, in effect prior to January 12, 
1998, hypertensive heart disease with definite signs of 
congestive failure and more than sedentary employment 
precluded, warranted a 100 percent disability evaluation; 
with marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, and 
more than light manual labor is precluded, warranted a 60 
percent disability evaluation; with definite enlargement of 
the heart, sustained diastolic hypertension of 100 or more, 
and moderate dyspnea on exertion warranted a 30 percent 
disability evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7007 (1997) (effective prior to January 12, 1998).  

Under the current regulations, in order to warrant a 10 
percent disability evaluation for hypertensive heart disease, 
the evidence must show a workload of greater than 7 METs but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or continuous medication 
required.  A 30 percent evaluation is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or if there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or when there is a workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating requires chronic congestive 
heart failure; or when a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(2005).  

Also prior to the schedular changes, a 10 percent rating was 
warranted under Diagnostic Code 7101 for diastolic pressure 
predominantly 100 or more.  A 20 percent rating was warranted 
for diastolic pressure predominantly 110 or more, with 
definite symptoms.  For diastolic pressure predominantly 120 
or more, with moderately severe symptoms, a 40 percent rating 
was warranted, and for diastolic pressure predominantly 130 
or more, with severe symptoms, a 60 percent rating was 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

This code, as revised in January 1998, provides for a 10 
percent evaluation for diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

The July 2002 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his cardiovascular disability.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

II. Increased rating prior to February 7, 2002

The veteran was afforded VA medical examination in October 
1994.  At that time, he denied taking any medication for his 
hypertension.  He also denied any chest pain, shortness of 
breath, or peripheral edema.  No history of myocardial 
infarction or stroke was noted.  On physical examination, he 
had blood pressure readings of 140/100 sitting, 150/96 lying 
down, and 140/105 standing.  His cardiac rate and rhythm were 
regular, and he displayed no murmurs, gallops, or clicks.  He 
did not appear chronically or acutely ill.  Hypertension, 
systemic, presently untreated, was diagnosed.  

Another VA medical examination was afforded the veteran in 
October 1999.  He reported taking medication for his 
hypertension.  On physical examination, his blood pressure 
was 148/80 sitting, 140/80 standing, and 144/82 lying down.  
No other cardiovascular symptoms were noted.  The final 
impression was of hypertension, controlled by medication.  

The veteran was next examined by VA in February 2002, at 
which time he reported taking daily medication for his 
hypertension.  He also reported intermittent angina chest 
pain since 1980, as well as dyspnea, fatigue, dizziness, and 
syncope on a daily basis since 1980 also.  However, he denied 
any history of myocardial infarction or congestive heart 
failure.  On physical examination, his blood pressure 
readings were 170/120, 160/90, and 160/130.  A chest X-ray 
was unremarkable, and an echocardiogram showed mild to 
moderate concentric left ventricular hypertrophy and mildly 
thickened atrial valve leaflets.  The examiner diagnosed 
hypertension and hypertensive vascular disease.  

Voluminous private outpatient treatment records have also 
been obtained, containing numerous blood pressure readings.  
However, these readings tended to reflect diastolic blood 
pressure below 100, with no readings above 110.  Also, these 
private treatment records do not indicate any other 
symptomatology attributed to the veteran's hypertension.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of a 
disability rating in excess of 10 percent prior to February 
7, 2002, for the veteran's hypertension.  Considering first 
the prior criteria for hypertension, the veteran did not 
display diastolic pressure of predominantly 110 or more, as 
would warrant a 20 percent rating.  On VA examination in 
October 1994 and October 1999, his diastolic pressure was at 
all times less than 110, with a high reading of 105.  
Additionally, his private medical treatment records did not 
reveal readings of predominantly 110 or more.  Thus, an 
increased rating in excess of 10 percent is not warranted 
under the old criteria for hypertension.  

As amended in January 1998, the rating criteria for 
hypertension also provided a 20 percent rating for systolic 
pressure predominantly 200 or more.  However, neither the VA 
examination reports prior to February 7, 2002, nor the 
veteran's private medical treatment records reflect systolic 
blood pressure readings in that range.  Thus, an increased 
rating in excess of 10 percent is not warranted under the 
revised criteria for hypertension.  

The veteran has claimed his migraine headaches are related to 
spikes in his blood pressure, but he has already been awarded 
a separate compensable rating for this disability.  Thus, the 
veteran may not be awarded an increased rating based on this 
symptomatology, as the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.31 
(2005).  

The Board also notes, as discussed above, that during the 
course of this appeal the veteran's hypertension was 
recharacterized as hypertensive vascular disease and rated 
under Diagnostic Code 7007.  However, because hypertensive 
vascular disease was not diagnosed prior to the veteran's 
February 7, 2002, VA examination, evaluation of his 
disability as hypertensive vascular disease prior to that 
time is not warranted.  Likewise, prior to February 7, 2002, 
the veteran did not meet the criteria for a minimal 30 
percent evaluation under the prior version of Diagnostic Code 
7007, as he did not claim moderate dyspnea on exertion at 
that time.  The veteran also did not display cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, as required under the revised 
criteria, and the evidence does not reflect any findings of 
workload in METs upon which to rate the veteran.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent prior to February 
7, 2002, for hypertensive vascular disease, previously 
characterized as hypertension.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Increased rating subsequent to February 7, 2002

As noted above, the veteran was medically examined by VA in 
February 2002.  He subsequently underwent VA medical 
examination in September 2004, at which time he reported 
occasional chest pain, shortness of breath, dizziness, and 
fatigue.  He was noted to take medication for his 
hypertension.  On physical examination his blood pressure was 
141/83, 140/81, and 136/75.  The examiner found no evidence 
of congestive heart failure or cardiomegaly.  A September 
2004 X-ray of the veteran's chest was within normal limits.  
A September 2004 EKG was essentially normal, with the 
exception of a nonspecific T-wave abnormality.  The examiner 
stated the veteran was unable, due to an old right leg 
injury, to perform a stress test to determine his workload in 
METs.  However, the examiner estimated, based on the 
veteran's normal ejection fraction, that he would be able to 
obtain a workload of up to 10 METs.  The final impression was 
of systemic arterial hypertension, left ventricular 
hypertrophy, and hypertensive cardiovascular disease.  

The veteran has also received regular outpatient treatment at 
his local VA medical center, and these records have been 
obtained.  His VA treatment records reflect no evidence of 
ongoing cardiovascular symptoms; for example, a November 2002 
clinical notation recorded a cardiovascular examination 
within normal limits, and in October 2003, the veteran denied 
any chest pain, dyspnea, palpitations, or syncope.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 30 percent subsequent to February 7, 
2002, for the veteran's hypertensive vascular disease.  
Considering first the prior version of Diagnostic Code 7101, 
the veteran has not displayed diastolic blood pressure 
readings of 120 or more, with moderately severe symptoms, as 
would warrant a disability rating in excess of 30 percent.  
While he did have diastolic pressure readings of 120 and 130 
on examination in February 2002, he also had a reading of 90 
on the same examination.  Additionally, on subsequent 
examination in September 2004, his diastolic pressure 
readings were 83, 81, and 75, well below 120.  Finally, his 
2002 and subsequent VA outpatient treatment records do not 
reflect diastolic pressure of 120 or higher.  Thus, the 
veteran's diastolic pressure does not meet the requirement of 
being predominantly 120 or higher; nor has he displayed 
moderately severe symptoms of hypertension.  As noted above, 
Diagnostic Code 7101 was revised effective January 1998; 
however, the criteria for a 40 percent rating remained 
essentially the same, requiring diastolic blood pressure of 
predominantly 120 or more.  Therefore, for the reasons 
already noted, a disability rating in excess of 30 percent is 
also not warranted under the revised criteria for 
hypertension.  

Considering next both the old and new criteria for 
hypertensive vascular disease, a disability rating in excess 
of 30 percent is again not warranted.  The veteran has not 
displayed sustained diastolic hypertension evidenced by 
diastolic pressure of 120 or more, as would warrant a 60 
percent rating under the prior version of Diagnostic Code 
7007.  While he claimed dyspnea "constantly" on VA 
examination in September 2004, he denied those same symptoms 
during VA outpatient treatment in October 2003.  The examiner 
also found it "very difficult" to attribute the veteran's 
claimed subjective symptoms to his known cardiovascular 
disabilities, based on his documented history and physical 
findings.  The examiner further concluded that the veteran's 
hypertensive vascular disease did not result in any "any 
symptoms or debilitating effects" or limitations in 
activity.  Thus, the preponderance of the evidence does not 
suggest that more than light manual labor by the veteran is 
precluded, as would warrant a 60 percent rating.  

As discussed above, an increased disability rating under the 
revised criteria for Diagnostic Code 7007 requires more than 
one episode of acute congestive heart failure in the past 
year, or a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  However, the September 2004 VA 
examination report indicates the veteran has no evidence of 
congestive heart failure, and his ejection fracture was 60-
65% on echocardiogram.  The veteran claimed a right leg 
injury prevented his completion of an exercise stress test, 
and thus METs findings could not be obtained, but the 
examiner estimated that in his medical opinion the veteran 
would be able to obtain 10 METs, based on his ejection 
fracture.  Therefore, the evidence of record does not support 
the award of a rating in excess of 30 percent under the 
revised criteria for Diagnostic Code 7007.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's cardiovascular disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is currently employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 30 percent subsequent to 
February 7, 2002, for hypertensive vascular disease, 
previously characterized as hypertension.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent prior to February 
7, 2002, for hypertensive vascular disease, previously 
characterized as hypertension, is denied.  

A disability rating in excess of 30 percent on and after 
February 7, 2002, for hypertensive vascular disease, 
previously characterized as hypertension, is denied.  


REMAND

As was noted in the Introduction, the veteran has perfected 
an appeal of the RO's June 1995 denial of an increased rating 
for migraine headaches.  In a subsequent May 2005 rating 
decision, the RO awarded the veteran a disability rating of 
50 percent, which was made effective only from October 10, 
2003.  Because the veteran was not awarded an increased 
rating from the date of his claim, and because he was not 
awarded a total (100 percent) rating, these issues remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, because these issues remain in 
appellate status, it follows that they must be included in 
any subsequent Supplemental Statements of the Case prepared 
by the RO updating the veteran on his pending appeal.  See 
38 C.F.R. § 19.31 (2004).  Since these issues were excluded 
by the RO from the most recent Supplemental Statement of the 
Case, of May 2005, these issues must be remanded.  

Therefore, in light of the above, these issues are remanded 
for the following additional development:  

The RO should reconsider the veteran's claims 
for a disability rating for migraine 
headaches in excess of 30 percent prior to 
October 10, 2003, and in excess of 50 percent 
thereafter in light of the additional 
evidence added to the record.  If the veteran 
is not awarded a total (100 percent) rating 
for either period pursuant to governing 
criteria, to include 38 C.F.R. § 3.321(b)(1) 
(2005), he and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Furthermore, consideration of 
referring the service-connected migraine 
headaches for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2005) must be 
documented on readjudication.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


